
	
		III
		112th CONGRESS
		1st Session
		S. RES. 228
		IN THE SENATE OF THE UNITED STATES
		
			July 7, 2011
			Mr. Lautenberg (for
			 himself, Mr. Menendez,
			 Mr. Schumer, Mr. Casey, Mr.
			 Lieberman, Mr. Toomey,
			 Mrs. Gillibrand,
			 Mr. Blumenthal, Mr. Webb, and Mr.
			 Warner) submitted the following resolution; which was referred to
			 the Committee on the
			 Judiciary
		
		RESOLUTION
		Expressing the sense of the Senate
		  regarding coming together as a Nation and ceasing all work or other activity
		  for a moment of remembrance beginning at 1:00 PM Eastern Daylight Time on
		  September 11, 2011, in honor of the 10th anniversary of the terrorist attacks
		  committed against the United States on September 11, 2001.
	
	
		Whereas at 8:46 AM, on September 11, 2001, hijacked
			 American Airlines Flight 11 crashed into the upper portion of the North Tower
			 of the World Trade Center in New York City, New York;
		Whereas 17 minutes later, at 9:03 AM, hijacked United
			 Airlines Flight 175 crashed into the South Tower of the World Trade
			 Center;
		Whereas at 9:37 AM, the west wall of the Pentagon was hit
			 by hijacked American Airlines Flight 77, the impact of which caused immediate
			 and catastrophic damage to the headquarters of the Department of
			 Defense;
		Whereas at approximately 10:00 AM, the passengers and crew
			 of hijacked United Airlines Flight 93 acted heroically to retake control of the
			 airplane and thwart the taking of additional American lives by crashing the
			 airliner in Shanksville, Pennsylvania, and, in doing so, gave their lives to
			 save countless others;
		Whereas nearly 3,000 innocent civilians were killed in the
			 heinous attacks of September 11, 2001;
		Whereas tens of thousands of individuals narrowly escaped
			 the attacks at the Pentagon and World Trade Center and, as witnesses to this
			 tragedy, are forever changed;
		Whereas countless fire departments, police departments,
			 first responders, governmental officials, workers, emergency medical personnel,
			 and volunteers responded immediately and heroically to those horrific
			 events;
		Whereas the Fire Department of New York suffered 343
			 fatalities on September 11, 2001, the largest loss of life of any emergency
			 response agency in United States history;
		Whereas the Port Authority Police Department suffered 37
			 fatalities in the attacks, the largest loss of life of any police force in
			 United States history in a single day;
		Whereas the New York Police Department suffered 23
			 fatalities as a result of the terrorist attacks;
		Whereas the impact of that day on public health continues
			 through 2011, as nearly 90,000 people are at risk of or suffering from negative
			 health effects as a result of the events of September 11, 2001, including
			 14,000 workers and 2,400 community residents who are sick, and tens of
			 thousands of others whose health is being monitored;
		Whereas 10 years later, the people of the United States
			 and people around the world continue to mourn the tremendous loss of innocent
			 life on that fateful day;
		Whereas 10 years later, thousands of men and women in the
			 United States Armed Forces remain in harm’s way defending the United States
			 against those who seek to threaten the United States;
		Whereas on the 10th anniversary of this tragic day, the
			 thoughts of the people of the United States are with all of the victims of the
			 events of September 11, 2001, and their families;
		Whereas the lives of Americans were changed forever on
			 September 11, 2001, when events threatened the American way of life;
		Whereas in 2009, Congress and the President joined
			 together to designate September 11 as a National Day of Service and Remembrance
			 under the Serve America Act (Public Law 111–13; 123 Stat. 1460);
		Whereas in September 2009 and 2010, President Obama issued
			 Proclamation 8413 (74 Fed. Reg. 47045) and Proclamation 8559 (75 Fed. Reg.
			 56463) proclaiming September 11, 2009, and September 11, 2010, respectively, as
			 Patriot Day and National Day of Service and Remembrance; and
		Whereas September 11 will never, and should never, be just
			 another day in the hearts and minds of all people of the United States: Now,
			 therefore, be it
		
	
		That the Senate—
			(1)recognizes
			 September 11, 2011, as a day of solemn commemoration of the events of September
			 11, 2001, and a day to come together as a Nation;
			(2)offers its
			 deepest and most sincere condolences to the families, friends, and loved ones
			 of the innocent victims of the September 11, 2001, terrorist attacks;
			(3)honors the heroic
			 service, actions, and sacrifices of first responders, law enforcement
			 personnel, State and local officials, volunteers, and countless others who
			 aided the innocent victims of those attacks and, in doing so, bravely risked
			 and often gave their own lives;
			(4)recognizes the
			 valiant service, actions, and sacrifices of United States personnel, including
			 members of the United States Armed Forces, the United States intelligence
			 agencies, the United States diplomatic service, homeland security and law
			 enforcement personnel, and their families, who have given so much, including
			 their lives and well-being, to support the cause of freedom and defend the
			 security of the United States;
			(5)reaffirms that
			 the people of the United States will never forget the challenges our country
			 endured on and since September 11, 2001, and will work tirelessly to defeat
			 those who attacked the United States; and
			(6)on the 10th
			 anniversary of this tragic day in United States history—
				(A)calls upon all of
			 the people and institutions of the United States to observe a moment of
			 remembrance on September 11, 2011, including—
					(i)media
			 outlets;
					(ii)houses of
			 worship;
					(iii)military
			 organizations;
					(iv)veterans
			 organizations;
					(v)airlines;
					(vi)airports;
					(vii)railroads;
					(viii)sports
			 teams;
					(ix)the Federal
			 Government;
					(x)State and local
			 governments;
					(xi)police, fire,
			 and other public institutions;
					(xii)educational
			 institutions;
					(xiii)businesses;
			 and
					(xiv)other public
			 and private institutions; and
					(B)encourages the
			 observance of the moment of remembrance to last for 1 minute beginning at 1:00
			 PM Eastern Daylight Time by, to the maximum extent practicable—
					(i)ceasing all work
			 or other activity; and
					(ii)marking the
			 moment in an appropriate manner, including by ringing bells, blowing whistles,
			 or sounding sirens.
					
